t c summary opinion united_states tax_court alvaro n gallego petitioner v commissioner of internal revenue respondent docket no 12958-10s filed date brian c power marissa k rensen and thomas c durham for petitioner erika b cormier for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability with respect to underpayments of federal_income_tax reported on his form_1040 u s individual_income_tax_return filed for and background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in massachusetts at the time the petition was filed petitioner was born in colombia and later moved to mexico where he studied and practiced medicine petitioner married xochitl lagunes viveros gallego viveros in mexico in and they had three daughters petitioner and viveros moved to the united_states with their children in petitioner’s medical credentials were not recognized and he was unable to work as a doctor in the united_states 2the parties agree that petitioner’s claim for relief for the taxable_year is no longer in issue petitioner worked at various jobs before starting a business as a sole_proprietorship called norman’s cleaning petitioner was primarily responsible for cleaning clients’ properties and viveros was responsible for maintaining the business’ financial records and office petitioner and viveros provided financial documents to a return preparer each february in order to have their federal_income_tax return prepared in years before petitioner and viveros customarily signed the return at the preparer’s office and viveros wrote a check and mailed the federal_income_tax return and any payment due to the internal_revenue_service irs petitioner and viveros separated sometime after date viveros remained in the marital home with the children and petitioner lived with various family members during the summer of viveros informed petitioner that she had not paid the federal_income_tax liabilities for or and that she had not been paying other personal and business_expenses since the separation at some point petitioner and viveros agreed to sell their house to pay debts on date they received dollar_figure from the sale of the house on the following day they deposited dollar_figure into their joint checking 3on date the irs began collection action against petitioner by issuing a final notice - notice_of_intent_to_levy and notice of your right to a hearing for the and joint liability account at workers’ credit_union between august and date viveros withdrew approximately dollar_figure of the proceeds to pay various expenses including clothing food entertainment travel and lodging on date viveros withdrew dollar_figure from the couple’s joint checking account and moved to mexico with the three children after viveros left with the children petitioner learned that a joint federal_income_tax return had not been filed soon after learning this petitioner took steps to have a return prepared and filed petitioner did not communicate with viveros about the preparation or filing of this return as a joint_return and viveros did not sign the federal_income_tax return viveros’ income was not reported on the return 4petitioner testified that a form_1040 was prepared and executed by both himself and viveros in date the record is unclear regarding whether the return was actually prepared and executed as petitioner suggested petitioner testified that after viveros left for mexico he gathered some of the documents previously used to prepare the return and took them to the same individual who had prepared the couple’s returns in prior years there is no independent or documentary_evidence to support the assertion that a return had been previously prepared and executed if the return had been prepared in date it would seem likely that the preparer would have had a copy of the return or some data related to its preparation 5although viveros worked at norman’s cleaning there is no independent evidence such as a form_w-2 wage and tax statement or form 1099-misc miscellaneous income in the record which reflect that viveros had income for the years in issue petitioner’s counsel asserts that viveros was paid a salary in on or about date petitioner filed the federal_income_tax return reporting a balance due petitioner filed for divorce from viveros in date the divorce was finalized in the court in that proceeding found that viveros withdrew dollar_figure without petitioner’s knowledge and ordered viveros to repay petitioner dollar_figure the judgment of divorce nisi stated that petitioner and viveros share the tax debt equally petitioner claims in his amended petition that he is entitled to a refund of the dollar_figure he has paid toward the liability on date petitioner filed form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability for taxable years and attached to the form_8857 was the complaint for divorce dated date in which petitioner filed suit for divorce against viveros in massachusetts 6petitioner paid this amount in installments beginning on date although petitioner acknowledged that viveros did not sign the return the irs accepted and filed the return as a joint_return executed returns for and are not a part of the record 7the judgment of divorce nisi listed the federal and state tax debt at the time of divorce as dollar_figure 8the parties have agreed that if petitioner is entitled to sec_6015 relief he is entitled to a refund of dollar_figure 9as previously indicated the parties have agreed that taxable_year is not at issue discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 in certain circumstances however a spouse who has filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 under sec_6015 a spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to provisions set forth in sec_6015 if a taxpayer does not qualify for relief under either sec_6015 or c the taxpayer may seek equitable relief under sec_6015 the secretary has discretion to grant equitable relief to a spouse who filed a joint_return with an unpaid tax_liability or a deficiency sec_6015 sec_1_6015-4 income_tax regs except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or 10petitioner requested relief under sec_6015 we are satisfied that he is ineligible for relief under sec_6015 or c petitioner does not qualify for relief under sec_6015 because there is no understatement_of_tax for the years in issue see sec_6015 petitioner does not qualify for relief under sec_6015 for because he requested relief more than years from the beginning of irs collection activities see sec_6015 petitioner is also ineligible for relief for for the reasons discussed more fully below she is entitled to sec_6015 relief rule a 119_tc_306 affd 101_fedappx_34 6th cir both the scope and standard of our review in cases requesting equitable relief from joint_and_several income_tax_liability are de novo 132_tc_203 as directed by sec_6015 the commissioner has prescribed procedures for determining whether a spouse qualifies for relief under subsection f the applicable provisions are found in revproc_2003_61 2003_2_cb_296 the revenue_procedure sets forth seven threshold requirements before the commissioner will consider a request for relief under sec_6015 i the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief ii relief is not available to the requesting spouse under sec_6015 or c iii the requesting spouse applies for relief no later than years after the date of the irs’ first collection activity after date with respect to the requesting spouse iv no assets were transferred between the spouses as part of a fraudulent scheme by the spouses v the nonrequesting spouse did not transfer disqualified assets to the requesting spouse vi the requesting spouse did not file or fail to file the return with fraudulent intent and vii absent enumerated exceptions the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return revproc_2003_61 sec_4 c b pincite we employ these factors when reviewing the commissioner’s denial 120_tc_137 see also schultz v commissioner tcmemo_2010_233 respondent asserts that petitioner fails requirements iii and vii above for taxable_year and that petitioner fails requirements i iii and vii above for taxable_year two-year period of limitations respondent initially asserted that the claim for relief under sec_6015 was untimely after trial but before release of this opinion respondent conceded that the 2-year period of limitations under sec_6015 does not apply see notice_2011_70 2011_32_irb_135 in notice_2011_70 supra the irs stated that effective date it would consider requests for equitable relief under sec_6015 if the period of limitations on collection provided by sec_6502 remained open see notice_2011_70 supra see also sec_6015 because respondent conceded that the 2-year limitation no longer applies we need not consider respondent’s argument concerning that threshold requirement income attributable to requesting spouse respondent asserts that petitioner fails threshold requirement vii for taxable years and see revproc_2003_61 sec_4 generally a requesting spouse cannot satisfy this requirement where the income_tax_liability from which the requesting spouse seeks relief is attributable to income earned by the requesting spouse there are exceptions to this general_rule and petitioner asserts that he qualifies for one of the exceptions revproc_2003_61 sec_4 c c b pincite provides an exception to the seventh requirement if the requesting spouse did not know and had no reason to know that funds intended for the payment of tax were misappropriated by the nonrequesting spouse for the nonrequesting spouse’s benefit the service will consider granting equitable relief although the underpayment may be attributable in part or in full to an item of the requesting spouse furthermore the irs will consider relief only to the extent that the funds intended for the payment of tax were taken by the nonrequesting spouse id taxable_year petitioner alleges that viveros misappropriated the funds from the sale of their house and that those funds were intended to pay the tax_liabilities for and and to pay various unpaid personal and business_expenses petitioner and viveros shared a joint checking account at workers’ credit_union a bank account consists of a promise to pay by the bank to the depositors 516_us_16 under massachusetts law shares and deposits may be received and held in the name of a member of the credit_union with one or more persons as joint_tenants and any part or all of the shares or deposits and dividends or interest represented by joint accounts may be withdrawn assigned or transferred by any of the individual parties mass ann laws ch sec_39 lexisnexis misappropriation is the application of another’s property or money dishonestly to one’s own use black’s law dictionary 7th ed since each joint account_holder may withdraw any or all of the funds held in the account we do not conclude that viveros’ withdrawal of the funds from this account constituted a misappropriation the funds from the sale of the house were deposited by petitioner and viveros in their joint account and remained in the account from august to date petitioner had access to the funds in the joint account the record reflects that petitioner did not pay or attempt to pay the tax_liabilities for or even after the funds from the sale of the house were deposited into the joint accountdollar_figure petitioner has also failed to establish that the proceeds from the sale of the house were specifically earmarked for the payment of the and tax_liabilities and not to pay marital debts generally also it is not at all clear that any funds withdrawn by viveros were for her benefit rather than the benefit of the three children petitioner has failed to meet the exception for the seventh threshold requirement and is not eligible for innocent spouse relief with respect to taxable_year since petitioner has failed to satisfy the threshold requirements we need not consider the terms of the divorce decree as a factor weighing for or against relief taxable_year respondent asserts that petitioner fails to satisfy the threshold requirements for taxable_year in that viveros did not file a joint_return petitioner asserts that because he and viveros had initially prepared and signed a joint federal_income_tax return for it was their intent to file jointly although the initially prepared joint federal_income_tax return was not actually filed petitioner has not satisfied the court that the parties intended to file a joint income_tax return for 11as previously indicated petitioner did not learn that the tax_liability had not been paid until after viveros moved to mexico in date in general a joint_return must be signed by both spouses sec_1_6013-1 income_tax regs in circumstances where both spouses intend to file a joint_return the failure of one spouse to sign the return will not preclude its treatment as a joint_return 56_tc_1 whether the nonsigning spouse intended to file a joint_return is a question of fact id 34_tc_740 affd 325_f2d_1 2d cir 27_tc_270 affd 251_f2d_44 8th cir the court may look to whether the taxpayers customarily filed joint returns to determine whether a return was intended to be a joint_return estate of campbell v commissioner supra pincite although not conclusive the inclusion of a spouse’s income on a return is regarded as a factor supporting a conclusion that the return was intended as a joint_return federbush v commissioner supra pincite petitioner conceded that viveros did not sign the federal_income_tax return petitioner and viveros customarily filed joint federal_income_tax returns the record reflects that viveros was generally responsible for the family and business finances assuming that a return was prepared and executed by viveros in date she apparently chose not to file a joint_return when petitioner had the return prepared he was aware that viveros was living in mexico and he could have contacted her via telephone or mail to ask her about filing the return jointlydollar_figure petitioner however did not contact viveros nor is there anything in the record indicating she agreed or consented to file a joint_return for taxable_year and viveros’ income for was not included on the filed return we conclude that petitioner and viveros did not file a joint federal_income_tax return for and thus petitioner is not entitled to relief under sec_6015 see 119_tc_191 even if we were to conclude that the return was a joint_return petitioner would in any event be unsuccessful in his request for innocent spouse relief for taxable_year because the tax he requests relief from is attributable to his income and he does not qualify for an exception as previously discussed with respect to see revproc_2003_61 sec_4 a additionally petitioner does not assert and we do not find that viveros misappropriated funds intended for the payment of the tax_liability 12petitioner had viveros’ address and a family member’s telephone number in mexico that he could have used to communicate with her conclusion petitioner is not entitled to relief from joint_and_several_liability for because he has not shown viveros misappropriated funds intended for the payment of the federal_income_tax liability additionally petitioner is not entitled to relief from joint_and_several_liability for because petitioner did not file a joint federal_income_tax return with viveros to reflect the foregoing decision will be entered for respondent
